Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rana Basu Limited Recognition Number L0796 on 17 March 2021.

The application has been amended as follows: 


Claim 3 is amended, "A method of performing failover for programmable logic controllers in an automation environment and controlling a physical system, the method comprising: 	receiving, by a first input/output module[[ ]], sensor inputs from one or more field devices; 	creating, by the first input/output module[[ ]], a copy of the sensor inputs for a first group of programmable logic controllers (PLCs) in a first PLC bank; 	transferring, by the first input/output module, the copy the sensor inputs to each PLC in the first group of PLCs; 	receiving, by the first input/output module[[ ]], processing results from each PLC in the first group of PLCs in response to transferring the copy of the sensor inputs; 	determining, by the first input/output module[[ ]], whether there are any inconsistencies between the processing results received from each PLC in the first group of PLCs; 

Claim 5 is amended, "The method of claim 3, further comprising: 	receiving, by the second input/output module[[ ]], the failover message; 	after the predetermined number of cycles, enabling, by the second input/output module[[ ]], one or more output ports of a second group of PLCs in a second PLC bank associated with control of the physical system."

Claim 7 is amended, "The method of claim 6, further comprising: 	selecting, by a PLC in the first PLC bank, a new control application binary file from a group of application binary files stored on the PLC in response to receiving the regeneration command; 	compiling, by the PLC, the new control application binary file into an executable file; 	transmitting a regeneration complete message to the first input/output module[[ ]]; and 	executing, by the PLC, the executable file."

Claim 10 is amended, "The method of claim 6, further comprising: 	transmitting, by the second input/output module, a new failover control message to the first input/output module; 	receiving, by the first input/output module[[ ]], a regeneration complete message from each PLC in the first group of PLCs; 	in response to receiving the new failover control message and the regeneration complete message, enabling, by the first input/output module[[ ]], the one or more output ports of the first group of PLCs in the first PLC bank associated with the physical system."

Claim 13 is amended, "A system for performing failover for programmable logic controllers in an automation environment and controlling a physical system, the system comprising: 	a first input/output module[[ ]]; and 	a second input/output module[[ ]], 	wherein the first input/output module comprises: 		a sensor input port configured to receive sensor inputs from one or more field devices; 	a duplicate inputs programming component configured to: 			create a copy of the sensor inputs for a first group of programmable logic controllers (PLCs) in a first PLC bank and 			transfer the copy the sensor inputs to each PLC in the first group of PLCs; and 		a PLC input port configured to receive processing results from each PLC in the first group of PLCs in response to transferring the copy of the sensor inputs; 		a compare and drop programming component configured to: 			determine whether there are any inconsistencies between the processing 

Claim 17 is amended, "The system of claim 16, further comprising:a PLC in the first PLC bank, wherein the PLC comprises: 	a non-volatile memory storing a group of application binary files stored on the PLC; 	a regeneration programming component configured to execute in response to receiving the regeneration command: 26Feb21_ApplicationVersionRNBPage 4 of 5Application No.: 16/495,603 Attorney Docket No.: 2016P26178WOUS 		select a new control application binary file from the group of application binary files stored on the PLC in response to receiving the regeneration command; 		compile the new control application binary file into an executable file; 		transmit a regeneration complete message to the first input/output module[[ ]]; and 	execute the executable file."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656.  The examiner can normally be reached on weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GABRIEL CHU/Primary Examiner, Art Unit 2114